Per Curiam.
As the payments made by the plaintiff insurance carrier were to discharge a liability which devolved primarily on the employers, the case is analogous to, if not identical with, New Amsterdam Casualty Co. v. Commercial Casualty Ins. Co. (129 Misc. 466; affd., without opinion by this court at the December, 1927, term). However, as there was no claim of fraud or bad faith on the part of the defendant employee it was error to award judgment against that defendant. (Fireman’s Fund Ins. Co. of California v. Vinton, 190 N. Y. Supp. 525.)
Judgment modified by striking out the recovery against the defendant Dombrasio and dismissing the complaint on the merits as against that defendant, and as modified affirmed, with twenty-five dollars costs to respondent against the other defendants.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.